Petition unanimously granted without costs and judgment granted in accordance with the following Memorandum: Because a court cannot inquire into the merits of the charges pending against the person named in an extradition warrant duly issued by the Governor, we find that respondent Cunningham had no authority to refuse to enforce the warrant once he ascertained the identity of the person named therein and determined that the extradition papers were in order (US Const, art IV, § 2, cl 2; CPL art 570; People ex rel. Strachan v Colon, 77 NY2d 499; People ex rel. Kotch v District Attorney of Kings County, 170 AD2d 632).
Thus, the petition is granted and judgment granted directing respondent Cunningham to enforce the extradition warrant. (Original Proceeding Pursuant to Article 78.) Present— Denman, P. J., Pine, Balio, Fallon and Boehm, JJ.